Citation Nr: 9914129	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-concussion 
syndrome, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from September 1967 to 
September 1969.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


REMAND

This claim is being REMANDED for the following development:

1.  The RO should contact the appellant 
to determine whether he still desires a 
personal hearing before the RO.  If so, 
the RO should take the necessary steps to 
schedule such hearing.

2.  The RO should take the necessary 
steps to obtain the appellant's current 
medical records pertaining to treatment 
of his post-concussion syndrome, and 
associate them with the claims file.

3.  The RO should then schedule the 
appellant with a neurology examination to 
determine the current status and the 
severity of his post-concussion syndrome.  
The examiner should solicit a detailed 
history of his symptoms and indicate the 
severity of his disability.  All tests 
that the examining physician deems 
necessary should be performed.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician prior to the 
examination.  

4.  Once the above has been accomplished, 
the RO should review the evidence to 
determine if any additional development 
is necessitated by the new evidence.  If 
so, all such development should be 
accomplished.

5.  The RO should then readjudicate the 
claim on appeal. 

If the benefit sought is not granted to the appellant's 
satisfaction, following the usual appellate procedures, the 
claims file should be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










